                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BOARDS OF TRUSTEES OF OHIO
LABORERS’ BENEFIT PROGRAMS,                          Case No. 2:19-cv-790

                       Plaintiffs,                   Judge Graham
       v.
                                                     Magistrate Judge Jolson
BEN JONES CONCRETE
CONSTRUCTIONS, INC.,

                       Defendant.

                                             ORDER
       This matter is before the Court for consideration of the June 12, 2019, Report and

Recommendation of Magistrate Judge Jolson. (ECF No. 9.) Magistrate Judge Jolson considered

Plaintiffs’ Motion for Default Judgment (ECF No. 8) and the accompanying exhibits submitted

and recommended that the Motion for Default Judgment be granted and further recommended that

the Clerk enter judgment against Defendant in favor of Plaintiffs in the amount of $29,237.65, plus

attorney’s fees of $2,240.00 plus interest from the time of judgment at the rate of one percent (1%)

per month, and that Plaintiffs be awarded costs. (ECF No. 9 at 36.) For the reasons set forth below,

the Court ADOPTS the Report and Recommendation issued by Magistrate Judge Jolson (ECF No.

9), and Plaintiffs’ Motion for Default Judgment (ECF No. 8) is GRANTED.

       The Report and Recommendation specifically advised the parties that failure to object to

the Report and Recommendation within fourteen (14) days “will result in a waiver of the right to

have the District Judge review the Report and Recommendation de novo, and also operates as a

waiver of the right to appeal the decision of the District Court adopting the Report and

Recommendation.” (ECF No. 9 at 36–37.) The June 26, 2019 deadline for filing objections to the



                                                 1
Report and Recommendation has since expired, and no party has objected to the Report and

Recommendation.

       The Court therefore ADOPTS the Report and Recommendation of Magistrate Judge

Jolson. (ECF No. 9.) Plaintiffs’ Motion for Default Judgment (ECF No. 8) is GRANTED. Default

judgment is hereby entered against Defendant Ben Jones Concrete Construction, Inc. in the sum

of $29,237.65, plus attorney’s fees of $2,240.00, plus interest from the time of judgment at the rate

of one percent (1%) per month, and the costs of this action. The Clerk is directed to enter final

judgment in this case.



       IT IS SO ORDERED.



                                                              /s/ James L. Graham
                                                              JAMES L. GRAHAM
                                                              United States District Judge

DATE: July 8, 2019




                                                 2
